Citation Nr: 1524607	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-26 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss (evaluated as 20 percent disabling from January 12, 2004, 10 percent disabling from July 1, 2006, and 30 percent disabling from January 4, 2010), to include whether the propriety of the reduction from 20 to 10 percent was proper. 

2.  Entitlement to an effective date earlier than January 4, 2010 for the grant of an increased rating of 30 percent for residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1962 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The procedure involved is described in great detail in a September 2014 Board decision which denied other benefits and remanded the claims currently at issue to the RO for further development.  


FINDING OF FACT

In April 2015, VA received confirmation, in the form of a death certificate, indicating that the Veteran had died earlier that month.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claims at issue at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died in April 2015, during the pendency of the appeals.  VA received a copy of his death certificate shortly thereafter.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, these appeals on the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of these appeals or of any derivative claims brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106). 

The Board's dismissal of these appeals does not affect the right of an eligible person to file a request to be substituted in as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . ."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a) ).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeals concerning entitlement to an increased rating for residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss (evaluated as 20 percent disabling from January 12, 2004, 10 percent disabling from July 1, 2006, and 30 percent disabling from January 4, 2010), to include whether the propriety of the reduction from 20 to 10 percent was proper; and concerning entitlement to an effective date earlier than January 4, 2010 for the grant of an increased rating of 30 percent for residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss are dismissed.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


